Title: From George Washington to George Mason and David Stuart, 4 November 1787
From: Washington, George
To: Mason, George,Stuart, David



Gentn
Mount Vernon Novr 4th 1787.

In consequence of a resolution which passed at the last meeting of the Potomk company, and in behalf of the Directors, I transmit the enclosed Petition to you, for the consideration of your Honble House.
The Petition is short. We therefore rely on you, if the sentiment shall meet your approbation, for argument in support of it; begging at the sametime (as the sole end is to obtain a more summary mode of recovering the dividends) that you would make such alterations (keeping the object in view) as will entitle it to a favourable reception.
It is, I believe, almost needless to add, that unless some relief is afforded by the Assembly in this instance, that the work will soon stop. The delinquencies are great, & the legal process to

enforce payment so slow, that it seems almost endless and unavailing to attempt it by the mode prescribed by the Act of incorporation. Under these circumstances the willing members are discouraged; and too good a pretext is afforded to a third class, who are neither punctual in their payments, nor yet very great delinquents, to with-hold the dividends which have already been required—and to oppose fresh calls, till the old arrearages are paid up. The consequences of all this is easily to be foreseen, if no redress can be had from the quarter it is sollicited.
Whatever may be the fate of the Petition, I do, in behalf of the board pray, that you would give me the earliest advice of it; because a similar application must be made (but at present it is suspended) to the Assembly of Maryland, when I shall have heard from you on this subject, that the Acts may be in unison. With very great esteem & regard I am—Gentn Yr Most Obedt Servt

Go: Washington

